BLOOM, Judge,
dissenting.
Although I disagree with the majority opinion’s treatment of the circuit court’s ruling that Grandison had not presented a meritorious reason to discharge counsel, I am not persuaded that that ruling was erroneous. But since I am convinced that Anthony Grandison was improperly deprived of his right to be represented by counsel in this death penalty proceeding and that irrelevant and prejudicial evidence admitted over his objection may have influenced the jury’s verdict, I feel compelled to dissent.
Since I am in complete agreement with the majority opinion with respect to the other twenty-six issues raised by Grandison and his appellate counsel, however, it may not be inappropriate to preface this opinion by adopting the opening line of Justice Murphy’s dissenting opinion in Wolf v. Colorado, 338 U.S. 25, 41, 69 S.Ct. 1359, 1369, 93 L.Ed. 1782, 1792 (1949):
It is disheartening to find so much that is right in an opinion which seems to me to be so fundamentally wrong.
*258I
On 11 May 1994, just eight days before the scheduled trial to determine whether he was to be put to death for the murders of David Scott Piechowicz and Susan Kennedy, Grandison was brought into court for a hearing on his request to discharge or strike the appearances of William B. Purpura and Arcangelo M. Tuminelli as his attorneys because he disagreed with their planned strategy for his defense. After a lengthy explanation by Grandison and counsel of their differences (the first part of which took place in camera, out of the presence of the prosecuting attorneys), the court concluded that Grandison had not presented a meritorious reason, within the meaning of Maryland Rule 4-215(e), to discharge counsel.
One of Grandison’s complaints about his appointed counsel is that Mr. Purpura had interviewed a particular witness against his express instructions not to do so. Mr. Purpura explained, to the court’s apparent satisfaction, why he deemed it in his client’s best interest to interview the witness and denied that any prejudice to his client’s case could have resulted from the interview. Nevertheless, some feeling of mistrust had been engendered by counsel’s disregard of his client’s instructions. The principal difference between Grandison and his attorneys, however, concerned an issue that the court apparently believed was a matter of trial tactics that must be left to the discretion of counsel, whereas Grandison regarded it as one involving the fundamental theory of the defense. Simply stated, counsels’ theory of the defense was that it all hinged on motive or lack of motive: Grandison was aware that if Mr. and Mrs. Piechowicz, the intended murder victims, were unavailable to testify at his trial on federal narcotics charges their testimony at a prior hearing could be used against him; therefore he certainly had no motive to hire Evans to kill them. Grandison, however, wanted his attorneys to conduct what might be termed a full court press defense— challenge and attack every fact put in issue by the State, including what counsel believed to be the foregone conclusion that Evans had done the actual killing.
*259The majority opinion, citing Treece v. State, 313 Md. 665, 674, 547 A.2d 1054, 1058-59 (1988), for the proposition that “the defendant [in a criminal case] ordinarily has the ultimate decision when the issue at hand involves a choice that will inevitably have important personal consequences for him,” assumes arguendo that the differences between Grandison and counsel fall into that category. Nevertheless, the majority opinion affirms the trial court’s ruling that Grandison had not presented a meritorious reason for discharging his counsel on the following bases:
1. Messrs. Purpura and Tuminelli, although acknowledging that Grandison’s defense theories would cause them some problems, never refused to present Grandison’s defense theory or abandon their own; and
2. the record supports the trial court’s findings that the two defense theories were not irreconcilable and that Grandison tried to manufacture a conflict where none existed, in order to generate an appellate issue.
I find nothing in the record of the proceeding to support either of those conclusions.
The trial court never decided, ruled, or determined that Purpura and Tuminelli could or would adopt Grandison’s defense theory and try the case his way. Indeed, the court’s comment to Grandison indicates a contrary determination. After stating that it was satisfied that the representation of Grandison by those two attorneys had been very competent, the court added:
So, now where does that leave you? That leaves you with two options, as I see it. And that is to allow them to continue to represent you, with the understanding that perhaps you can mitigate some of the differences that the two of you have, the three of you have, some of which are not so great, or if I allow you to discharge your attorneys, then I need to make you aware that this court will not intercede on your behalf, will not request the appointment of additional counsel, and will not continue this case.
*260The suggestion that Grandison and counsel might, perhaps, mitigate some of their differences does not indicate that the trial court based its ruling on the assumption that Messrs. Purpura and Tuminelli would adopt Grandison’s theory of the defense and try the case the way he wanted them to try it.
Moreover, the record of the 11 May 1994 proceeding does not indicate that the trial court found that the two defense theories were not irreconcilable. The court’s comment, quoted above, that some of the differences between Grandison and counsel were “not so great” and might perhaps be “mitigated” is inconsistent with the majority’s interpretation. And there is absolutely nothing in the transcript of that proceeding that would even remotely suggest that the trial court found that Grandison had manufactured a conflict when none existed in order to generate an appellate issue. Certainly, the tenor of Mr. Purpura’s and Mr. Tuminelli’s remarks when explaining the difference between their defense theories and Grandison’s evidenced their belief that the differences were genuine and understandable as well as substantial.
The basis of the trial court’s determination that Grandison had not presented a meritorious reason for discharging his appointed counsel was that the differences between him and counsel concerned matters of trial tactics and strategy that were within counsel’s discretion, and that Grandison could not require counsel to try the case his way. As the court explained to Grandison:
You certainly have a right, certainly, to confront your witnesses and to participate in the trial, but ... if you’re going to be represented by counsel, then I think counsel will have to conduct the trial.
The proper question before us with respect to this issue, therefore, is whether the differences of opinion between Grandison and his then counsel as to how his defense should be conducted involved matters about which a defendant, rather than his attorneys, must have the ultimate choice. In Treece v. State, supra, this Court held that whether to plead not criminally responsible is a decision for the defendant to make, *261not his attorney. In arriving at that decision, the Court recognized that certain decisions about the conduct of the trial are for counsel to make, whereas other decisions are of such fundamental importance to the defendant that only he can make them. Quoting from Parren v. State, 309 Md. 260, 265, 523 A.2d 597, 599 (1987), the Court said in Treece, at 671, 547 A.2d 1054:
It is certainly true that “[w]hen a defendant is represented by counsel, it is counsel who is in charge of the defense and his say as to strategy and tactics is generally controlling.” [Emphasis supplied by the Court in Treece.]
The Court also cited Curtis v. State, 284 Md. 132, 145-48, 395 A.2d 464, 472-73 (1978), for the proposition that tactical decisions made by a competent attorney will bind a criminal defendant. That point was further emphasized by quoting Justice Harlan’s concurring opinion in Brookhart v. Janis, 384 U.S. 1, 8, 86 S.Ct. 1245, 1249, 16 L.Ed.2d 314, 319 (1966):
[A] lawyer may properly make a tactical determination of how to run a trial even in the face of his client’s incomprehension or even explicit disapproval.
313 Md. at 671-72, 547 A.2d 1054.
Thus, as the Court noted in Treece,
decisions “to forgo cross-examining certain State’s witnesses, to forgo confrontation by non-objection to hearsay, to forgo objection to illegally seized evidence or to involuntary confessions (provided some tactical benefit would be extracted from their admission into evidence)” have been said to be matters usually allocated to defense counsel alone.
Id. at 672, 547 A.2d 1054.
On the other hand, “the defendant ordinarily has the ultimate decision when the issue at hand involves a choice that will inevitably have important personal consequences for him or her, and when the choice is one a competent defendant is capable of making.” Examples of that type of decision include whether to testify on one’s own behalf, whether to forego trial *262by way of a guilty plea, and waiver of right to trial by jury. Treece, 313 Md. at 674, 547 A.2d 1054;
The trial court apparently concluded that the areas of dispute between Grandison and his appointed counsel were within the realm of trial strategy and tactics, telling Grandison, “[I]f you’re going to be represented by counsel then I think counsel will have to conduct the trial.” Grandison, however, maintains that the differences involved more than strategy and trial tactics, that they went to the heart of his defense—-the essential facts of the case—and therefore the decision was his to make.
As the Court recognized in Treece, there is no clearly defined dividing line between trial strategy, which must be left to counsel, and other kinds of decisions that the defendant has the right to make. I am inclined to believe that the disagreement between Grandison and counsel as to what issues of fact were to be disputed or challenged was a matter of trial tactics that was within the lawyers’ professional discretion. If it is within the lawyers’ discretion, as a matter of trial tactics, to decline to call a particular witness or to forego cross-examining certain State’s witnesses, “even in the face of his client’s incomprehension or even explicit disapproval,” as Justice Harlan expressed it in his concurring opinion in Brookhart v. Janis, supra, then, for all practical purposes, the decision as to what factual issues are to be raised by the defense is within the range of “trial tactics” and “strategy.”
The Supreme Court addressed the problem in Jones v. Barnes, 463 U.S. 745, 103 S.Ct. 3308, 77 L.Ed.2d 987 (1983). The question before the Court in that case was whether refusal by appointed counsel to present and argue every nonfrivolous issue requested by the defendant constituted ineffective assistance. In a federal habeas corpus proceeding, the District Court for the Eastern District of New York denied the prisoner’s petition, but the Court of Appeals for the Second Circuit reversed. The Supreme Court granted certiorari and held that defense counsel assigned to prosecute an appeal from a criminal conviction does not have a constitution*263al duty to raise every nonfrivolous issue requested by the defendant. The accused has the ultimate authority to make certain fundamental decisions regarding his case, including the decision whether to take an appeal; and, -with some limitations, he may elect to act as his own advocate. An indigent defendant, however, has no constitutional right to compel appointed counsel to press nonfrivolous points if counsel, as a matter of professional judgment, decides not to press those points.
Justice Brennan, joined by Justice Marshall, dissented. Disagreeing with the Court over what the Sixth Amendment right to “the assistance of counsel” means, the dissent stated that “the import of words like ‘assistance’ and ‘counsel’ seems inconsistent with a regime under which counsel appointed by the State to represent a criminal defendant can refuse to raise issues with arguable merit on appeal when his client, after hearing his assessment and his advice, has directed him to raise them.”
Justice Blackmun, concurring with the majority, stated that he agreed with Justice Brennan and the ABA Standards for Criminal Justice 21-3.2, Comment p. 21.42 (2d ed. 1980):
[A]s an ethical matter, an attorney shall argue on appeal all nonfrivolous claims upon which his client insists. Whether or not one agrees with the Court’s view of legal strategy, it seems to me that the lawyer, after giving his client his best opinion as to the course most likely to succeed, should acquiesce in the client’s choice of which nonfrivolous claims to pursue.
Jones, 463 U.S. at 754, 103 S.Ct. at 3314, 77 L.Ed.2d at 995. Noting that the attorneys’ usurpation of certain fundamental decisions can violate the Constitution, Justice Blackmun nevertheless agreed with the Court:
[NJeither my view, nor the ABA’s view, of the ideal allocation of decisionmaking authority between client and lawyer necessarily assumes constitutional status where counsel’s performance is “within the range of competence demanded of attorneys in criminal cases—and assure[s] the indigent *264defendant of an adequate opportunity to present his claims fairly in the context of the State’s appellate process.” [Citations omitted.]
Id. at 755, 103 S.Ct. at 3314, 77 L.Ed.2d at 995-96.
Perceiving no essential difference between the- attorney client relationship on appeal and the relationship during trial, I am not persuaded that the trial court erred in ruling that Grandison’s dispute with his appointed attorneys’ proposed trial strategy did not give him a constitutional right to discharge counsel and require the court to appoint new counsel. Grandison was not constitutionally entitled to appointed counsel who would present his defense the way he wanted it presented; what he was constitutionally entitled to was appointed counsel whose efforts on his behalf would be “within the range of competence demanded of attorneys in criminal cases.” The trial judge, having listened to Mr. Purpura and Mr. Tuminelli explain their theory and plan of defense and justify their actions as counsel for Grandison, concluded that they were competent attorneys who had represented Grandison competently to that point and whose theories of defense for their client made sense to him.
A defendant represented by appointed counsel whose theories of defense tactics and strategy differed from the client’s is not without a remedy if the attorney’s conduct of the trial, including the choice of trial tactics or strategy, falls below “the range of competence” demanded of attorneys in criminal cases. “[T]he [Sixth Amendment] right to counsel is the right to effective assistance of counsel.” McMann v. Richardson, 397 U.S. 759, 771 n. 14, 90 S.Ct. 1441, 1449 n. 14, 25 L.Ed.2d 763, 773 (1970). Counsel can deprive a defendant of the right to effective assistance by simply failing to render adequate legal assistance. Strickland v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 2063-64, 80 L.Ed.2d 674, 692-93 (1984). A petition for post-conviction relief, pursuant to Md.Code (1957, 1992 Repl.Vol.) Art. 27, § 645A, provides the appropriate vehicle for relief when a claim of ineffective assistance of counsel is made. Trimble v. State, 321 Md. 248, 257-58, 582 *265A.2d 794, 799 (1990); Harris v. State, 295 Md. 329, 337-38, 455 A.2d 979, 983 (1983).
II
After the court below ruled that Grandison had not presented a meritorious reason for his request to discharge counsel, it dutifully informed Grandison, pursuant to Maryland Rule 4-215(e), that the trial would proceed as scheduled with Grandison unrepresented by counsel if he discharged Messrs. Purpura and Tuminelli and did not obtain new counsel without the assistance of the court. Then, as required by section (e) of Rule 4-215, the court complied with subsections (a)(1)—(4) of the Rule. After insuring that the record reflected compliance with those subsections, the court repeatedly asked Grandison if he wished to discharge Messrs. Purpura and Tuminelli. Grandison adamantly refused to answer that question. Instead, he persisted in saying that he wanted “new” counsel or “different” counsel, assiduously avoiding saying that he wanted to discharge his then present counsel, because if he said that he would be waiving his right to counsel and under no circumstances did he intend to waive his right to counsel or any other right. The following colloquy between the court and Grandison is illustrative:
THE COURT: ... I can’t imagine a man who is facing a death sentence, or two additional life sentences, would want to proceed without competent counsel, but if you persist in wanting to discharge them, I will allow you to discharge them, with the qualifications that I’ve already indicated.
Now tell me affirmatively do you wish to have Mr. Tuminelli and Mr. Purpura discharged as your counsel of record?
MR. GRANDISON: Your Honor ...
THE COURT: A yes or no answer.
MR. GRANDISON: ... I’m saying, I don’t see how I could answer that. I’m saying, you have to make the decision.
I already stated my position. I’m saying that the court is *266taking, you know, whatever position you [sic] taking. I’m not going to waive my rights, you know what I’m saying, if this case has to go upstairs, then, you know, we have to deal with that situation.
THE COURT: I’m sure we will. I don’t have to waive anything. You’re the one who has to tell me whether ...
MR. GRANDISON: Well, I’m, I ...
THE COURT: ... you want to continue with Mr. Purpura and Mr. Tuminelli ...
MR. GRANDISON: Well, I’ve stated my position.
THE COURT: ... and if you tell me you don’t want, if you don’t want to discharge them, then this case will proceed to trial with you represented by Mr. Purpura and Mr. Tuminelli. That’s a very simple option.
MR. GRANDISON: I said I wanted new counsel.
THE COURT: Well, I didn’t ask you that. Do you want to discharge Mr. Purpura and Mr. Tuminelli?
MR. GRANDISON: Well, Your Honor, that’s the only way I can answer that in order to preserve my legal right, that I want different counsel. That’s the only way I ...
THE COURT: So you do not want to discharge ...
MR. GRANDISON: I’m not saying that. I’m saying to you that I want a different counsel ...
THE COURT: And I have indicated to you ...
MR. GRANDISON: ... and I explained the reason.
THE COURT: And I’ve indicated to you that I am not going to allow you to have different counsel. You’ll either be represented by Mr. Tuminelli and Mr. Purpura, or you’ll represent yourself. That’s your option. What’s your option?
MR. GRANDISON: Weil, I already explained, Your Honor, and I stand on my position, so I’m saying, you know, you have to make your decision.
At that point the court made a ruling that I believe was absolutely correct:
*267THE COURT: Well it would appear to me that he has not indicated that he wishes to discharge his counsel, so this court is of the opinion that he would be represented by Mr. Purpura and Mr. Tuminelli, unless I hear to the contrary.
Anyone want to be heard?
Nevertheless, after Grandison repeated that he wanted different counsel and the court could not force him into waiving his rights, the court stated, “We’re fencing over words. You’re not waiving any rights. All I want to know is do you want to continue with these two gentlemen representing you, or do you want to fire them?”
Grandison’s reply was a stubborn reiteration of his persistent theme:
And I’ve said that I want different counsel. I don’t know how, other words that 1 could put it without, you understand what I’m saying, waiving my rights.
The court then turned to the prosecuting attorneys for comment. Assistant State’s Attorney Schenning responded:
MS. SCHENNING: I think the defendant has already answered the court’s question. I think he said twice on the record, that he wants to fire his two lawyers. He chooses, knowing the consequences of his actions, to discharge them. That’s what he said. They were his words. He said it twice. He said it affirmatively. He’s trying to have his cake and eat it too, and the court has not presented him with the choice of having different counsel. He knows it, and I think Mr. Grandison is just trying to play games with words.
Grandison denied the assertion that he was “trying to play games with words.” After an exchange of comments related to that point, Grandison said:
I never said what she [Ms. Schenning, the prosecuting attorney] said and the record will reflect that. I said, as I’m saying now, that I want different counsel, and I believe that the rules are that the court is to take the next step to *268determine whether or not the words that I have said to you in fact means that I have waived, you understand what I’m saying, by my actions, counsel. That’s a decision the court is to make. That’s what the rules say.
Grandison was right. He had not said, at least not after the court ruled that he had not presented a meritorious reason for discharging counsel, that he wanted “to fire his two lawyers.” Indeed, he had carefully avoided using those words for the very reason that he did not intend to waive his right to be represented by counsel.
Relying on Fowlkes v. State, 311 Md. 586, 536 A.2d 1149 (1988), the majority holds that, by virtue of Md.Rule 4r-215, Grandison had waived his constitutional right to be represented by counsel during the death penalty phase of his trial. I believe that that holding unreasonably expands the holding in Fowlkes and constitutes an illogical and unwarranted distortion of Rule 4-215.
In Fowlkes, this Court, after explaining that the right to the assistance of counsel, guaranteed to a defendant in a criminal prosecution by the Sixth Amendment to the United States Constitution and Article 21 of the Maryland Declaration of Rights, may be waived by the defendant “provided ‘he knows what he is doing and his choice is made with his eyes open.’ Adams v. United States, ex rel. McCann, 317 U.S. 269, 279, 63 S.Ct. 236, 242, 87 L.Ed. 268, 275 (1942),” pointed out that under the Sixth Amendment a defendant has an independent right to reject the assistance of counsel and to elect to represent himself, Faretta v. California, 422 U.S. 806, 819-20, 95 S.Ct. 2525, 2533, 45 L.Ed.2d 562, 573 (1975), but only if he knowingly, intelligently, and voluntarily waives his right to counsel. Fowlkes, 311 Md. at 589, 536 A.2d at 1151. The Court then held that, even though Fowlkes stated that he wanted to obtain private counsel and did not want to represent himself, he had waived his right to be represented by counsel. Fowlkes insisted on firing his assigned counsel and stated that he did not want to be represented by her or by another member of the public defender’s office who had been offered to him, despite the fact that the trial judge had (1) ruled that *269Fowlkes had not presented a meritorious reason for discharging counsel, and (2) had repeatedly informed Fowlkes that the trial would be conducted that day so the option of retaining private counsel was not available to him and, therefore, that discharging counsel would constitute a waiver of his right to counsel.
The majority opinion points out that this Court held in Fowlkes that
[aln accused who, at or shortly before trial and without justification, insists on discharging his counsel and demands the appointment of new counsel, may properly be deemed to have waived his right to counsel if he is sufficiently informed in accordance with Rule 4-215 so that his discharge of counsel represents knowing, intelligent, and voluntary action on his part.
Fowlkes, 811 Md. at 604, 536 A.2d at 1158. The majority opinion then notes that this Court further remarked in Fowlkes that
[although the right to counsel generally embodies a right to retain counsel of one’s choice, a defendant may not manipulate this right so as to frustrate the orderly administration of criminal justice.
Id. at 605, 536 A.2d at 1159.
Unlike the defendant in Fowlkes, Grandison did not insist on discharging his current counsel; he did persist, however, in stating that he wanted “new” counsel or “different” counsel. The majority opinion recognizes this difference but declares it to be a “distinction without a difference,” because Grandison persisted in reiterating the same theme “even after being advised by the court that his position would result in the discharge of his current counsel.” The majority opinion thus concludes that this Court’s
decision in Fowlkes, that under the Sixth Amendment to the United States Constitution and Article 21 of the Maryland Declaration of Rights, a defendant’s unmeritorious refusal to proceed with current counsel may constitute a waiver of *270the right to counsel, is dispositive as to this issue in this case.
Majority Op. at 206-207.
I disagree with the majority’s characterization of the sole difference it recognizes between this case and Fowlkes as “a distinction without a difference.” The defendant in Fowlkes, having been warned that if he fired his attorney he would be required to represent himself, adamantly insisted on firing his attorney. Grandison, however, after receiving a like warning, carefully avoided saying that he wanted to fire or discharge his then current attorneys. He made it abundantly clear that the reason he would not use those fatal words was that he did not want to waive his constitutional right to be represented by counsel. It was reasonable to conclude that Fowlkes waived his right to counsel because he insisted on firing his attorney after being told that if he did so he would have to represent himself. To conclude that Grandison waived his right to counsel when he specifically refused to say that he wanted to discharge his lawyers because he did not want to waive representation by counsel is not merely unreasonable, it is preposterous.
Moreover, I believe that the majority opinion misconstrues the facts. The trial judge told Grandison that there had not been presented a meritorious reason for discharging counsel and that there would be no postponement, so if Grandison fired his attorneys he would, in effect, waive his constitutional right to be represented by counsel. Grandison thereafter did not say he wanted to discharge Messrs. Purpura and Tuminelli; he reiterated his desire for “new” or “different” counsel. The trial judge did not tell Grandison that maintaining that “position would result in the discharge of his current counsel,” as the majority opinion states. Indeed, the trial judge actually ruled otherwise, saying:
Well, it would appear to me that he has not indicated that he wishes to discharge his counsel, so the court is of the opinion that he would be represented by Mr. Purpura and Mr. Tuminelli, unless I hear to the contrary.
*271The judge heard nothing to the contrary from Grandison. Nevertheless, apparently on the basis of an erroneous statement by the prosecuting attorney that Grandison had said twice that he wanted to discharge his counsel, the trial judge abruptly reversed course and, without further warning to Grandison, announced:
The court believes that Mr. Grandison has discharged Mr. Tuminelli and Mr. Purpura. Their appearances will be stricken.
That abrupt volte-face is inexplicable.
There is another difference between this case and Fowlkes that the majority opinion ignores. The defendant in Fowlkes was charged with a misdemeanor, possession of drug paraphernalia, the maximum penalty for which was imprisonment for not more than four years and a fíne of $25,000.1 Grandison was facing the death penalty. It seems to me that in a death penalty case a court should exercise great vigilance to insure that the defendant not be compelled to stand trial without the assistance of counsel. In balancing the constitutional right of a defendant to be represented by counsel against the protection of the State’s need to prevent the defendant from manipulating that right “so as to frustrate the orderly administration of criminal justice,” Fowlkes, 311 Md. at 605, 536 A.2d at 1158, which Rule 4-215 attempts to do, far greater weight should be given to the constitutional right in a death penalty case than need be given it in a trial on a misdemeanor charge.
There is no other proceeding in our system of criminal justice wherein the need for counsel is greater than at the sentencing phase of a death penalty case, in which a skilled prosecutor is making every effort allowable in our adversarial process to effect the death of the defendant. The utmost fairness in procedures must be strictly adhered to before the State should be allowed to take the life of a person. The special attention to detail required in death penalty cases is *272demonstrated by the history of the right to counsel, by Maryland’s commitment to special procedural rules in death penalty cases, and by the nature of the penalty, which is fundamentally different from any other penalty.
Thirty years before it extended the right to counsel to all criminal defendants, the Supreme Court held that the defendant in a capital case must be afforded an attorney. Powell v. Alabama, 287 U.S. 45, 71, 53 S.Ct. 55, 64, 77 L.Ed. 158, 171-72 (1932). Similarly, this Court has provided increased protection to capital defendants. Although §§ 7 and 8 of Art. 26 of the Maryland Code of 1939 only authorized the appointment of counsel for indigent defendants where the judgment of the court and public interest required, this Court held that due process required the appointment of counsel to indigent defendants in all death penalty cases. Smith v. State, 189 Md. 596, 608, 56 A.2d 818, 824 (1948); see Smith v. State, 180 Md. 529, 531-32, 25 A.2d 681, 682 (1942).
In Maryland there are special provisions for capital cases that do not apply to other criminal cases. These departures from the norm demonstrate a recognition of the gravity of the death penalty and the need to ensure that a defendant is not executed without being able to invoke all his rights. Md.Rule 4-343 sets forth the procedures to be followed in the sentencing phase of the death penalty. These strict requirements ensure that the death penalty is not inflicted arbitrarily. To protect the defendant’s rights, they include instructions to the jury requirement findings “BEYOND A REASONABLE DOUBT.” Md.Rule 4-343(e)(I) (emphasis in original). Finally, Maryland law provides that a defendant sentenced to death has an automatic right to review in the Court of Appeals of his conviction and his sentence. Md.Code, Art. 27, § 414(a); Md.Rule 8-306.
This Court has recognized that death is fundamentally a different kind of punishment than any other. Doering v. Fader, 316 Md. 351, 558 A.2d 733, 738 (1989). See Evans v. State, 304 Md. 487, 552, 499 A.2d 1261, 1295 (1985) (McAuliffe, J., concurring in part and dissenting in part); Scott v. State, *273297 Md. 235, 247, 465 A.2d 1126, 1134-35 (1983). In Doering, this Court granted the defendant’s petition for writ of mandamus, despite cautioning that the writ should only be granted under extraordinary circumstances. Doering, at 361-62, 558 A.2d 733. The determination that such a situation existed was based in part on the acknowledgment that the death penalty is “qualitatively different from a sentence of imprisonment, however long.” Id. at 360, 558 A.2d 733 (citing Woodson v. North Carolina, 428 U.S. 280, 305, 96 S.Ct. 2978, 2991-92, 49 L.Ed.2d 944, 961 (1976).
The Supreme Court too has stated that death penalty cases are different than non-capital cases. In Strickland v. Washington, 466 U.S. 668, 686-87, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674, 693 (1984), the Supreme Court noted that the nature of a capital sentencing hearing requires that the defendant be allowed the same protections he would receive at trial, including the right to counsel. Additionally, Justice O’Connor noted:
The Court, as well as the separate opinions of a majority of the individual Justices, has recognized that the qualitative difference of death from all our punishments requires a correspondingly greater degree of scrutiny of the capital sentencing determination. In ensuring that the death penalty is not meted out arbitrarily or capriciously, the Court’s principal concern has been more with the procedure by which the State imposes the death sentence than with the substantive factors the State lays before the jury as a basis for imposing death.
California v. Ramos, 463 U.S. 992, 998-99, 103 S.Ct. 3446, 3452, 77 L.Ed.2d 1171, 1179 (1983) (citations omitted). The most effective way to assure the defendant has been afforded all his procedural rights is through the aid of an attorney.
As noted supra, the majority’s holding that the trial judge committed no error in concluding that Grandison had waived his right to counsel relied on, and extended, this Court’s 1988 opinion in Fowlkes v. State. I suggest that it would be more reasonable to apply a logical analysis of Rule 4-215, which is *274the controlling law, to the facts of this case than to try to fit the facts of this case to the language of Fowlkes.
This Court has repeatedly stated that “the purpose of Rule 4-215 is to protect that most important fundamental right to the effective assistance of counsel, which is basic to our adversary system of criminal justice,----” Moten v. State, 339 Md. 407, 411, 663 A.2d 593, 596 (1995); Williams v. State, 321 Md. 266, 272, 582 A.2d 803, 806 (1990); Maus v. State, 311 Md. 85, 111, 532 A.2d 1066, 1079 (1987); Parren v. State, 309 Md. 260, 281-82, 523 A.2d 597, 607 (1987); Argabright v. State, 75 Md.App. 442, 459, 541 A.2d 1017, 1025 (1986). Strict compliance with the waiver requirements of Rule 4-215 are necessary to protect a criminal defendant’s fundamental right to counsel. Moten v. State, supra.
Actually, Maryland Rule 4-215 attempts to balance the constitutional right of a defendant in a criminal prosecution to the assistance of counsel against the State’s need to prevent the manipulation of that right so as to frustrate the orderly administration of criminal justice by declaring that certain conduct may constitute a waiver of the right to counsel.
Section (a) of the Rule deals with the problem that arises if a defendant does not have counsel when he first appears in court. The court is required to (1) make certain that the defendant has received a copy of the charging document containing notice of the right to counsel, (2) inform the defendant of the right to and importance of the assistance of counsel, (3) advise the defendant of the nature of the charges and the allowable penalties, (4) conduct a waiver inquiry pursuant to section (b) of the rule if the defendant indicates a desire to waive counsel, and (5) if trial is to be conducted on a later date, advise the defendant that if he or she appears for trial without counsel the court could determine that the defendant waived counsel and proceed to trial with the defendant unrepresented by counsel.
Section (b) of the Rule provides that if a defendant who is not represented by counsel indicates a desire to waive counsel, the court may not accept the waiver unless it determines that *275the defendant is knowingly and voluntarily waiving the right to counsel.
Section (c), applicable to the District Court, and section (d) applicable to the circuit courts, deal with the situation of a defendant appearing in court on the date set for a hearing or trial, without counsel but desiring to have counsel represent him. If the record reflects a prior compliance with section (a) of the rule, the court must permit the defendant to explain why he appeared without counsel. If the explanation is satisfactory, ie., presents a meritorious reason, the case will be continued and the defendant advised that, if counsel does not enter an appearance by the new date, the case will proceed with the defendant unrepresented by counsel. If there is no meritorious reason for the appearance without counsel, the court may determine that the defendant waived counsel by failing or refusing to obtain counsel.
The provisions that principally concern us in this case are contained in section (e) of the rule, dealing with the defendant who wants to discharge counsel whose appearance has been entered. The court must permit him to explain the reasons for the request. If the reasons are deemed meritorious, the defendant will be permitted to discharge counsel and, if necessary, the trial or hearing will be continued, with the defendant being warned that, if he or she appears without counsel by the next scheduled trial date, the trial will proceed with the defendant being unrepresented by counsel. If, as in this case, the court finds no meritorious reason for discharging counsel, the court may not permit the defendant to discharge counsel without first informing the defendant that the trial will proceed as scheduled with the defendant unrepresented by counsel if the defendant discharges counsel and does not have new counsel. If the court does permit the defendant to discharge counsel, it shall comply with subsections (a)(1)—(4) of the Rule if the docket or file does not reflect prior compliance.
The requirement of section (e) that the court comply with subsections (a)(1)—(4) of Rule 4-215 if it permits the defendant to discharge counsel after it has ruled that there is no *276meritorious reason to do so and after warning the defendant that discharging counsel will effectively constitute a waiver of counsel presents an apparently anomalous situation. Section (e) of the Rule is couched in language that indicates that permission to discharge counsel precedes compliance with subsections (a)(1)—(4). Yet subsection (4) requires the court to conduct a waiver inquiry pursuant to section (b) if the defendant indicates a desire to waive counsel—which is what the defendant does if he discharges counsel knowing that the effect thereof will constitute a waiver. That would suggest that the permission to discharge counsel, pursuant to section (e) of the rule, is only conditional upon a determination that the defendant’s waiver of counsel is a knowing and voluntary one. Clearly, Grandison never knowingly or voluntarily waived his right to counsel.
In any event, it seems to me to be utterly illogical and of doubtful constitutionality to interpret the Rule in such a way that a defendant who affirmatively expresses a desire to represent himself may not be allowed to do so unless the court is satisfied that he or she has knowingly and voluntarily waived the constitutional right to be represented by counsel, while a defendant who persistently asserts that he does not want to waive his right to be represented by counsel will be deemed to have waived that right if he says, “I want new counsel, but I will not say I want to discharge current counsel because that will be deemed a waiver.”
Section (e) of Rule 4-215 does not require the trial court to permit a defendant to discharge counsel if the defendant does not have substitute counsel or the means to secure substitute counsel. As this Court recognized in Fowlkes, Rule 4-215(e) “gives the trial judge a degree of flexibility depending upon the situation. Under some circumstances when the defendant makes an unmeritorious request to discharge counsel, it may be appropriate not to permit the discharge of counsel.” 311 Md. at 604, 536 A.2d at 1154. The Court added, in a footnote, that if a defendant who has said nothing to indicate a desire for self-representation is denied permission to discharge counsel, the defendant cannot later successfully contend that he *277was denied his Faretta right of self-representation. Id. at 1158 n. 7. Therefore, if the trial judge had not reversed his ruling that Grandison had not discharged his counsel, Grandison, who consistently maintained that he did not want to waive his right to counsel, would not thereafter be allowed to contend that he had been denied a right to represent himself.
When, under Rule 4-215, the Court undertakes the precarious task of balancing the judicial economy of the orderly administration of the criminal justice system against the capital defendant’s right to counsel and therefore his right to live, it must remember that “courts indulge every reasonable presumption against waiver of fundamental constitutional rights.” Michigan v. Jackson, 475 U.S. 625, 633, 106 S.Ct. 1404, 1409, 89 L.Ed.2d 631, 640 (1986) (same); Carnley v. Cochran, 369 U.S. 506, 514, 82 S.Ct. 884, 889, 8 L.Ed.2d 70, 76 (1961) (same); Johnson v. Zerbst, 304 U.S. 458, 464-65, 58 S.Ct. 1019, 1023, 82 L.Ed. 1461, 1466 (1938); McElroy v. State, 329 Md. 136, 139, 617 A.2d 1068, 1070 (1993); Bruce v. State, 328 Md. 594, 604, 616 A.2d 392, 397 (1992), cert. denied, 508 U.S. 963, 113 S.Ct. 2936, 124 L.Ed.2d 686 (1993) (same); Parren v. State, 309 Md. 260, 272, 523 A.2d 597, 603 (1987) (same).
Because the right to counsel is so fundamental that courts do not even bother testing if prejudice resulted from a denial of counsel, Glasser v. United States, 315 U.S. 60, 76, 62 S.Ct. 457, 465, 86 L.Ed. 680, 699 (1942); because the right to counsel is a paradigm of those “constitutional rights so basic to a fair trial that their infraction can never be treated as harmless error,” Chapman v. California, 386 U.S. 18, 24, 87 S.Ct. 824, 828, 17 L.Ed.2d 705, 710-11 (1967); and because the need for counsel in the sentencing phase of a death penalty case is greater than in any other segment of the criminal justice system, Bruce A Green, Lethal Fiction: The Meaning of Counsel in the Sixth Amendment, 78 Iowa L.Rev. 495-499 (1993), I believe the trial court erred in ruling that Grandison had discharged Messrs. Purpura and Tuminelli as his attorneys and thereby waived his right to be represented by counsel. What makes the error all the more egregious is that, *278just moments before, the court had correctly concluded that Grandison had not discharged counsel.
Ill
Testifying for the State, FBI Agent Kevin Foley was permitted, over Grandison’s objection, to testify that, from the beginning of his involvement in the investigation of the murders of David Scott Piechowicz and Susan Kennedy, he believed that Grandison was the likely mastermind of the murder scheme. What he actually said was that he and other agents “concluded that it [the murders] was perpetrated at the request of Mr. Grandison.” Agent Foley was also permitted to testify, over objection, that State’s witness Charlene Sparrow (who had been granted immunity from prosecution for her participation in the murders in exchange for her testimony against Grandison and others) was telling the truth.
A.
The majority assumes, arguendo, that a witness is never competent to testify to the ultimate guilt or innocence of a criminal defendant. That, of course, is a proper assumption, since it is a correct statement of a sound principle of law. Such testimony is both irrelevant and prejudicial.
“Evidence is relevant if it has any tendency to make [the] existence of a material fact more probable or less probable than it would be without the evidence. A material fact is a fact that is of legal consequence to the determination of the issues in the case.” 5 L. McLain, [Maryland Practice: Maryland Evidence ] § 401.1, at 261; C. McCormick, Evidence § 185, at 541 (E. Cleary 3rd ed. 1984) (McCormick identifies the second aspect of relevance as “probative value,” which is the tendency of evidence to establish the proposition that it is offered to prove.) As stated by Professor McLain in her treatise, “what issues are material to a particular case is determined by the pleadings and the substantive law.” 5 L. McLain, supra, at 262 (other citations omitted).
*279Wilson v. Morris, 317 Md. 284, 291, 563 A.2d 392, 395 (1989). A similar definition of “relevancy” now appears in Md.Rule 5-401, which was not in existence at the time of Grandison’s sentencing trial.
The material fact at issue—material because it was determinative not only of Grandison’s guilt or innocence of the two murders but was also the death qualifying factor and the aggravating circumstance to be considered by the jury—was whether the murders were “perpetrated at the request of Mr. Grandison,” as Agent Foley opined. But Agent Foley’s belief that Grandison was “behind the shootings,” as distinguished from his observations that led him to that conclusion, does not tend to make the material fact at issue more or less probable than it would be without his statement of what he believed.
Moreover, even if the objected to testimony about the witness’s opinion or belief that the murders were committed at Grandison’s request could possibly be deemed relevant under any theory, it cannot seriously be maintained that whatever probative value it might have outweighed the unfair prejudice to Grandison. The witness was an agent of that prestigious body, the Federal Bureau of Investigation. His testimony that he and his fellow agents of that august organization had, at some stage of their investigation, concluded that the murders had been perpetrated at the request of Mr. Grandison unquestionably was likely to impress the jury. Indeed, it was undoubtedly intended to do just that.
It is a well established principle that even relevant evidence may be excluded if the probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury. See Graves v. State, 334 Md. 30, 40-42, 637 A.2d 1197, 1202-03 (1994), wherein are listed numerous cases, civil and criminal, in which both this Court and the Court of Special Appeals found reversible error in the admission of evidence because the danger of unfair prejudice, confusion of the issues, or misleading the jury greatly outweighed the probative value of the evidence. That principle is now embodied in Md.Rule 5-403.
*280The majority, conceding that Agent Foley’s opinion as to Grandison’s involvement was “perhaps erroneously admitted over objection,” concludes that the testimony was not prejudicial and admitting it “at worst constituted harmless error.” That conclusion is based upon the principle that reversible error will not be found on appeal when objectionable testimony is admitted “if the essential contents of that objectionable testimony have already been or are subsequently independently established and presented to the jury through the testimony of other witnesses.” I certainly cannot quarrel with that principle; what I dispute is its applicability to this case.
There is an assertion in the majority opinion that Agent Foley’s testimony was not unfairly prejudicial because Grandison’s participation as the architect of the murders was communicated directly or through implication to the jury several times during the trial, including the trial judge’s statement to the jury that Grandison had been convicted of two counts of first degree murder. If the existence of other evidence as to Grandison’s guilt of murder by hire, including the fact that he had already been convicted of two counts of first degree murder, were conclusive as to issues to be decided by the jury at the death penalty phase of his trial, no error, no matter how egregious, could be deemed prejudicial. Indeed, the entire trial to determine whether Grandison lives or dies would appear to be superfluous; the jury need only be informed of the substance of the previous trial and then sent out to deliberate on the penalty. That is not the case. The State was obliged to prove, all over again, to the satisfaction of this jury, which had not heard the evidence at the guilt or innocence phase of the trial, that Grandison had hired Evans to murder Mr. and Mrs. Piechowicz. That the jury could have found from other, competent, material, and relevant evidence that the State had met its burden of proof does not excuse or justify the error in admitting irrelevant evidence and does not mitigate the prejudicial effect of that evidence.
The majority opinion refers to certain testimony that was admitted without objection from Grandison. Cheryl Piechowicz testified that, prior to her testimony at a suppression *281hearing in federal court in 1988, Janet Moore approached her in a threatening manner and that she reported the incident to federal authorities. Captain Drewery of the Baltimore City Jail, where Grandison was being held pending his trial on federal narcotics charges, testified that on the day after the murders he was questioned by FBI agents and police officers from Baltimore City and Baltimore County about who had recently visited Grandison. Janet Moore and Charlene Sparrow testified that the same investigative team interviewed them soon after the murders and asked them about their relationships with Grandison and Vernon Evans. The majority concludes that Ms. Piechowicz’s testimony sent to the jury the same message that Agent Foley’s testimony did: that Grandison was identified to federal authorities as the likely instigator of the murders. From the testimony of Captain Drewery, Ms. Moore, and Ms. Sparrow the majority concludes that Grandison was early identified by the investigators as the architect of the murders. Those conclusions, in my opinion, do not follow logically from the stated premises. At most, the testimony relied on by the majority to support its assertion that the trial court’s error was harmless merely establishes that the FBI and the police officers investigating the murders of David Scott Piechowicz and Susan Kennedy realized that Grandison had a motive to eliminate those two prospective witnesses against him in the upcoming trial of the federal narcotics charges, and that they conducted their investigations accordingly.
I cannot agree with the suggestion that the testimony of Cheryl Piechowicz, Captain Drewery, Janet Moore, and Charlene Sparrow was essentially the same in content as the testimony of the FBI agent that he and his fellow agents believed that the murders were instigated by Grandison. Taking into account the prestige of the Federal Bureau of Investigation, and the high regard in which that organization is generally (and justifiably) held, it is unreasonable to believe that any inferences that the jury may have drawn from the testimony of the lay witnesses equaled or even approached, insofar as prejudice to Grandison is concerned, the opinion by *282Agent Foley that he and his fellow FBI agents believed that Grandison instigated the murders.
The seminal case in Maryland on harmless error is Dorsey v. State, 276 Md. 638, 350 A.2d 665 (1976). After holding that the trial court erred in permitting the arresting officer to testify about the high percentage of convictions that had resulted from his arrests, this Court stated:
We conclude that when an appellant, in a criminal case, establishes error, unless a reviewing court, upon its own independent review of the record, is able to declare a belief, beyond a reasonable doubt, that the error in no way influenced the verdict, such error cannot be deemed “harmless” and a reversal is mandated. Such reviewing court must thus be satisfied that there is no reasonable possibility that the evidence complained of—whether erroneously admitted dr excluded—may have contributed to the rendition of the guilty verdict.
276 Md. at 659, 350 A.2d at 678. Dorsey has been consistently followed, cited, and quoted both by this Court and the Court of Special Appeals since it was decided. See Bhagwat v. State, 338 Md. 263, 282, 658 A.2d 244, 253 (1995).
It is understandable that many people may deem Anthony Grandison to be a worthless wretch who deserves to be executed by the State. What I find difficult to understand is a holding that, beyond a reasonable doubt, the error in admitting Agent Foley’s testimony that he and other FBI agents believed that Grandison instigated the murders of David Scott Piechowiez and Susan Kennedy in no way influenced the jury’s verdict and there is no reasonable possibility that the evidence complained of may have contributed to the verdict.
B.
It was an even more blatant error of the trial court to allow Agent Foley to testify that he believed that Charlene Sparrow, a key witness against Grandison, was telling the truth. As this Court stated in Bohnert v. State, 312 Md. 266, 277, 539 A.2d 657, 662 (1988), it is “error for the court to permit to go *283to the jury a statement, belief, or opinion of another person to the effect that a witness is telling the truth or lying.” The majority opinion ignores that error because Grandison did not object to the testimony on that ground. With respect to Agent Foley’s testimony regarding his belief that Ms. Sparrow was telling the truth, Grandison objected on the ground that the question eliciting that testimony was leading. He was right. The question—actually in the form of a long, rambling statement to the effect that the witness had concluded that Ms. Sparrow was telling the truth, coupled with an invitation to the witness to agree with that statement—was a classic example of an objectionable leading question. The difficulty, from Grandison’s standpoint, is that, although his objection was entirely proper and should have been sustained, the assertion of error raised in this Court goes to the content of the answer instead of the form of the question. Citing Colvin-El v. State, 332 Md. 144, 630 A.2d 725 (1993), cert. denied, — U.S. -, 114 S.Ct. 2725, 129 L.Ed.2d 849 (1994), for the proposition that appellate review of an evidentiary ruling, when a specific objection was made, is limited to the ground assigned at the time of the objection, the majority holds that the error complained of is not before the Court for review.
Under the present Rules of Procedure, both in civil cases (Rule 2-517(a)) and in criminal cases (Rule 4-232(a)), it is not necessary to state the reason for an objection unless the court so directs. Neither of those rules suggests that the penalty for stating the wrong reason, either voluntarily or in response to the court, is a waiver of objection for the right reason. Yet this Court has consistently iterated, as it did in Colvin-El, that appellate review is limited to the grounds of objection stated below, without stating why that is so. To find the reason behind that rule, we must turn the clock back thirty-five years. In Wolfinger v. Frey, 223 Md. 184, 192-93, 162 A.2d 745, 749-50 (1960), the Court cited Rule 885 of the then current Rules of Procedure as the basis for holding that the failure of a party to state the right reason for the objection, when called upon to state the reason for objecting to the *284admission of evidence, is a waiver of an .objection based on an unstated reason. Rule 885 provided:
This Court will not ordinarily decide any point or question which does not plainly appear by the record to have been tried and decided by the lower court; but where a point or question of law was presented to the lower court and a decision of such point or question of law by this Court is necessary or desirable for the guidance of the lower court or to avoid the expense and delay of another appeal to this Court, such point or question of law may be decided by this Court even though not decided by the lower court. Where jurisdiction cannot be conferred on the Court by waiver or consent of the parties, a question as to the jurisdiction of the lower court may be raised and decided in this Court whether or not raised and decided in the lower court.
Although the language is different, current Rule 8-181, the successor to former Rule 885, is basically the same. The key provision in both is that the appellate court will not ordinarily decide any point, question, or issue that does not plainly appear by the record to have been raised in or decided by the trial court.
The predecessor to Rule 885 was Rule 9 of the General Rules of Practice and Procedure of the Court of Appeals of Maryland, which merely stated, bluntly:
In no ease shall the Court, of Appeals decide any point or question which does not plainly appear by the record to have been tried and decided by the Court below.
That rule mirrored the language of Art. 5, § 10 of the Annotated Code of Maryland (1951). Similar language flatly prohibiting this Court from deciding matters that had not been tried and decided below was contained in the Maryland Codes of 1939, 1924, 1912, 1904, and 1888. That statutory limitation on the appellate jurisdiction of this Court can be traced back to Chapter 117, § 1 of the Laws of 1825, which provided:
That in no ease wherein a judgement may hereafter be rendered in any county court, and which may be removed to the court of appeals, by appeal or writ of error, shall the *285appellant or plaintiff in error, or the appellee or defendant in error, be permitted to urge or insist upon any point or question which shall not appear by the record to have been raised or made in the county court, and upon which that court may have rendered judgement; and the court of appeals shall not reverse or affirm any such judgement on any point or question which shall not appear to have been presented to the county court, and upon which that court may have rendered judgement.
After that statutory limitation on this Court’s jurisdiction was repealed as part of the adoption of the Annotated Code of Maryland (1957), the language of the Rule changed from one of absolute prohibition against deciding issues not addressed and decided below to the current conditional limitation: ordinarily, neither this Court nor the Court of Special Appeals will decide any issue other than jurisdiction that does not plainly appear by the record to have been raised in or decided by the trial court. “Ordinarily” indicates the existence of discretion to address a contention that the trial court committed an error in admitting evidence even if the precise error, ie., reason for inadmissibility, was not stated below.
Moreover, even though the error now complained of was not properly preserved for appellate review, this Court has general discretionary authority to address the issue. As Judge Rodowsky stated, writing for this Court in Rubin v. State, 325 Md. 552, 587, 602 A.2d 677, 694 (1992), quoting from Dempsey v. State, 277 Md. 134, 141-42, 355 A.2d 455, 459 (1976):
“However, as [former] Rule 756g [now Rule 4-325(e) ] makes clear with respect to jury instructions, and as the cases hold with respect to errors of law generally, an appellate court may in its discretion in an exceptional case take cognizance of plain error even though the matter was not raised in the trial court.”
This is a death penalty case, which makes it exceptional enough, in my opinion, for the Court to exercise its discretion to address appellant’s contention that the trial court committed an error of law in admitting highly prejudicial evidence *286even though the precise error, ie., reason for inadmissibility, was not stated below. Certainly the error was plain enough to be recognized as such by this Court.
Since this Court does have the discretionary power to address the issue raised by Grandison on appeal—error by the trial court in admitting the testimony of FBI Agent Foley that he believed that a key witness against Grandison was telling the truth—the refusal to exercise that discretion under the extraordinary circumstances of this case is appalling.
IV
Stripped of all legal jargon, the message that the Court is sending to Anthony Grandison is this:
Even though you unequivocably articulated an unwillingness to waive your constitutional right to be represented by counsel, we hold that you did waive that right. Having reached that conclusion, as illogical as it may seem, we also hold that, lacking counsel to speak for you, you uttered the wrong words (or failed to utter the right ones) when you objected to the introduction of clearly inadmissible testimony, and that colossal blunder will cost you your life.
Unwilling to be deemed to have endorsed that message, I dissent.
Judge BELL has authorized me to state that he joins in this opinion, and Judge RAKER has authorized me to state that she joins in Part IIIA of this dissenting opinion.

. Fowlkes received a sentence of six months incarceration.